     Case 3:19-cv-00826-BEN-RBM Document 18 Filed 06/10/20 PageID.528 Page 1 of 3


 1
2
                                                                       FILED
 3                                                                       JUN 10 2020
4                                                                  CLERK US DISTRICT COURT
                                                                SOUTHERN DIS ICT OF CALIFORNIA
                                                                BY                     DEPUTY
 5
 6

 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    EDNA AUGUSTINE,                                 Case No.: 3:19-cv-0826-BEN-RBM
12                                       Plaintiff,
                                                      ORDER:
13    v.
                                                      (1) ADOPTING REPORT AND
14    ANDREW SAUL, Commissioner of
                                                      RECOMMENDATION;
      Social Security,
15
                                      Defendant.      (2) DENYING PLAINTIFF'S
16
                                                      MOTION FOR SUMMARY
17                                                    JUDGMENT; AND
18
                                                      (3) GRANTING DEFENDANT'S
19                                                    CROSS-MOTION FOR SUMMARY
                                                      JUDGMENT
20
21                                                    [Docket Nos. 14 and 15]
22
            Plaintiff Edna Augustine filed this action for judicial review of the Social Security
23
      Commissioner's 1 denial of her application for disability insurance benefits. (Docket No.
24
25
26    1
       When Plaintiff initiated this action, Nancy A. Berryhill was serving as the Acting
27    Commissioner of the Social Security Administration. Andrew Saul is now serving as the
      Commissioner. Pursuant to Federal Rule of Civil Procedure 25( d), Mr. Saul is
28    automatically substituted as a party.

                                                                               3: 19-cv-0826-BEN-RBM
     ,,
          Case 3:19-cv-00826-BEN-RBM Document 18 Filed 06/10/20 PageID.529 Page 2 of 3


1          1.) Plaintiff filed a motion for summary judgment and Defendant filed a cross-motion for
2          summary judgment and an opposition to Plaintiffs motion.
3                On April 14, 2020, Magistrate Judge Ruth Bermudez Montenegro issued a
4         thoughtful and thorough Report and Recommendation, recommending that this Court
5          deny Plaintiffs motion for summary judgment and grant Defendant's cross-motion for
6          summary judgment. Magistrate Judge Montenegro found the Administrative Law Judge
7          ("ALJ") provided specific, clear, and convincing reasons to reject Plaintiffs subjective
 8         allegations of impairment and the record supports the ALJ's findings. Magistrate Judge
9          Montenegro concluded the ALJ findings were based on objective medical evidence, the
10         conservative nature of Plaintiffs treatments, and medical opinions from treating,
11         consulting, and examining physicians. These factors generally did not support Plaintiffs
12         subjective claims of disability. The ALJ also specifically found Plaintiffs hearing
13         testimony undermined her claims of disability. Because Magistrate Judge Montenegro
14         recommended affirming the ALJ's decision, Magistrate Judge Montenegro did not
15         analyze Plaintiffs request to "credit-as-true" the disability and award benefits.
16         Objections to the Report and Recommendation were due by April 28, 2020. Neither
17         party has filed any objections.
18               A district judge "may accept, reject, or modify the recommended disposition" of a
19         magistrate judge on a dispositive matter. Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C. §
20         636(b )(I). "[T]he district judge must determine de nova any part of the [report and
21         recommendation] that has been properly objected to." Fed. R. Civ. P. 72(b)(3).
22         However, "[t]he statute makes it clear that the district judge must review the magistrate
23         judge's findings and recommendations de nova if objection is made, but not otherwise."
24         United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en bane); see also
25         Wang v. Masaitis, 416 F.3d 992, 1000 n.13 (9th Cir. 2005). "Neither the Constitution nor
26         the statute requires a district judge to review, de nova, findings and recommendations that
27         the parties themselves accept as correct." Reyna-Tapia, 328 F.3d at 1121.
28
                                                         2
                                                                                     3: 19-cv-0826-BEN-RBM
     Case 3:19-cv-00826-BEN-RBM Document 18 Filed 06/10/20 PageID.530 Page 3 of 3


 1          The Court need not conduct de nova review given the absence of objections. The
2     Court has considered and agrees with the Report and Recommendation. Accordingly, the
3     Court ADOPTS the Report and Recommendation. Plaintiffs motion for summary
4    judgment is DENIED. Defendant's cross-motion for summary judgment is GRANTED.
5     Accordingly, the Commissioner of the Social Security Administration's final decision is
 6    AFFIRMED. The Clerk shall enter judgment accordingly and terminate the case.
 7          IT IS SO ORDERED.
 8
 9    Date: Junet, 2020
                                                                         ITEZ
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  3
                                                                             3: I 9-cv-0826-BEN-RBM
